1844 (Rev. 0617)CASE 2:18-CV-16509-MCA-LIeyA ROGER RB SH EGE 28/18 Page 1 of 1 PagelD: 24

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

L

(a) PLAINTIFFS

Reshma Abell

(b) County of Residence of First Listed Plaintiff

New York _

(EXCEPT IN U.S. PLAINTIFF CASES)

THE Lath SHEE EOF NBA
420 Lexington Ave, Suite 2440
New York, NY 10170; (212) 986-6840

ives, and 2 qbRtione Number)

NOTE:

Attorneys (/f Known)

 

County of Residence of First Listed Defendant

Morris

PRESBNDASGEBticals, Inc.; Dave Stack, indiv. & in his capacity as
CEO of Pacira; Rich Kahr, Peter Murphy, Dennis McLoughlin, Paul
Ciavolella, Glenn Reiser, Joyce Davis, & Matt Lehmann, et al.

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

II. BASIS OF JURISDICTION (Piace an “x” in One Box Only)

 

(For Diversity Cases Only)

WI. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

O 1 U.S. Government 243° Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State qi © 1 Incorporated or Principal Place o4 m4
of Business In This State
M2 U.S. Government 4 Diversity Citizen of Another State (2 2 Incorporated and Principal Place os a5
Defendant (indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a a 3 O 3. Foreign Nation Oe O86
Foreign Country
IV. NATURE OF SUIT (Piace an “X” in One Box Only) Click here for: Nature of Suit Code Descriptions.
I CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure © 422 Appeal 28 USC 158 375 False Claims Act
120 Marine © 310 Airplane © 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal 376 Qui Tam (31 USC

 

 

 

 

 

q
q
© 130 Miller Act © 315 Airplane Product Product Liability (4 690 Other 28 USC 157
140 Negotiable Instrument Liability O) 367 Health Care/
71 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS
& Enforcement of Judgment Slander Personal Injury 820 Copyrights
1151 Medicare Act (1 330 Federal Employers’ Product Liability O 830 Patent
152 Recovery of Defaulted Liability ) 368 Asbestos Personal O 835 Patent - Abbreviated
Student Loans © 340 Marine Injury Product New Drug Application
(Excludes Veterans) [7 345 Marine Product Liability © 840 Trademark
1 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY
of Veteran’s Benefits [1 350 Motor Vehicle 370 Other Fraud © 710 Fair Labor Standards O 861 HIA (1395ff)
& 160 Stockholders’ Suits © 355 Motor Vehicle © 371 Truth in Lending Act 862 Black Lung (923)
190 Other Contract Product Liability 1 380 Other Personal © 720 Labor/Management © 863 DIWC/DIWW (405(g))
7 195 Contract Product Liability | 360 Other Personal Property Damage Relations 864 SSID Title XVI
196 Franchise Injury (1 385 Property Damage 740 Railway Labor Act OF 865 RSI (405(g))
362 Personal Injury - Product Liability 751 Family and Medical
Medical Malpractice Leave Act
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _}(1 790 Other Labor Litigation FEDERAL TAX SUITS
| 210 Land Condemnation [7 440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement O 870 Taxes (U.S. Plaintiff
© 220 Foreclosure 1 441 Voting 4 463 Alien Detainee Income Security Act or Defendant)
[1 230 Rent Lease & Ejectment © 442 Employment f 510 Motions to Vacate © 871 IRS—Third Party
© 240 Torts to Land 443 Housing/ Sentence 26 USC 7609
© 245 Tort Product Liability Accommodations 530 General
290 All Other Real Property O 445 Amer. w/Disabilities -] 535 Death Penalty IMMIGRATION
Employment Other: © 462 Naturalization Application
C1 446 Amer. w/Disabilities -] 540 Mandamus & Other | 465 Other Immigration
Other 550 Civil Rights Actions
o
a

 

O 448 Education

555 Prison Condition

560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

 

3729(a))

( 400 State Reapportionment

O 410 Antitrust

© 430 Banks and Banking

© 450 Commerce

460 Deportation

© 470 Racketeer Influenced and
Corrupt Organizations

© 480 Consumer Credit

© 490 Cable/Sat TV

(XK 850 Securities/Commodities/
Exchange

O 890 Other Statutory Actions

891 Agricultural Acts

893 Environmental Matters

1 895 Freedom of Information
Act

1 896 Arbitration

© 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

1 950 Constitutionality of
State Statutes

 

V. ORIGIN (Place an “X” in One Box Only)

Kl Original

VI. CAUSE OF ACTION

Proceeding

(12 Removed from
State Court

O 3

Remanded from o4

Appellate Court

Reinstated or
Reopened

1 5 Transferred from
Another District
(specify)

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

28 U.S.C. 78u-6(h)(1)(B)(i)

Brief description of cause:

Whistleblower under Dodd Frank; employment discrimination and retaliation

O 6 Multidistrict
Litigation -
Transfer

O 8 Multidistrict
Litigation -
Direct File

 

VIL. REQUESTED IN

COMPLAINT:

 

CO) CHECK IF THIS

IS A CLASS ACTION

UNDER RULE 23, F.R.Cv.P.

VITT. RELATED CASE(S)

(See instructions):

DEMAND $

CHECK YES only if demanded in complaint:

JURY DEMAND:

 

MYes ONo

 

 

IF ANY JUDGE N/A | DOCKET NUMBER N/A oe
DATE SIGNATURE OF ATTQ@RNEY OF RECORD
roez0re CC Te.
FOR OFFICE USE ONLY a “

RECEIPT #

AMOUNT

APPLYING IFP

MAG. JUDGE
